Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and species of polypeptide, SEQ ID NO: 2, in vivo, mouse, small molecule and neuronal cell in the reply filed on 3/2/2020 is acknowledged.
Claims 1, 4-7 and 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2020.

Claims 8 and 11 are under consideration in the instant Office Action.


Maintained Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Looger et al., US2014/0101785 (3/19/2020 PTO-892).
Looger teaches a GECI polypeptide with an amino acid sequence of SEQ ID NO: 6. Looger’s SEQ ID NO: 6 is 99.6% identical to SEQ ID NO: 2 in instant claim 8 (see paragraph 4 and claims 8-10). Looger teaches a GECI polypeptide including SEQ ID NO: 6 with one or more conservative amino acid substitutions (see paragraph 30 and table 1) as long as the function is not altered and therefore, instant claim 8 and it’s SEQ ID NO: 2 is a prima facie case of obviousness. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."   Instant SEQ ID NO: 2 differs by only one amino acid of Looger’s SEQ ID NO: 6, at position 52. SEQ ID NO: 2 has a V (valine) at position 52 while Looger teaches an A (alanine) at position 52. Valine and alanine are both aliphatic amino acids and conservative substitutions and therefore, the .

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Looger et al., US2015/0315258 (3/19/2020 PTO-892).
Looger teaches a GECI polypeptide with an amino acid sequence of SEQ ID NO: 6. Looger’s SEQ ID NO: 6 is 99.6% identical to SEQ ID NO: 2 in instant claim 8 (see paragraph 4 and claims 2-4). Looger teaches a GECI polypeptide including SEQ ID NO: 6 with one or more conservative amino acid substitutions (see paragraph 29 and table 1) as long as the function is not altered and therefore, instant claim 8 and it’s SEQ ID NO: 2 is a prima facie case of obviousness. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."   Instant SEQ ID NO: 2 differs by only one amino acid of Looger’s SEQ ID NO: 6, at position 52. SEQ ID NO: 2 has a V (valine) at position 52 while Looger teaches an A (alanine) at position 52. Valine and alanine are both aliphatic amino acids and conservative substitutions and therefore, the SEQ ID NO: 6 meets the requirements of instant SEQ ID NO: 2 of instant claim 8 since there is no evidence of criticality that this change affects the function of the protein. Looger also .

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Looger et al., US2017/0292943 (IDS).
Looger teaches a GECI polypeptide with an amino acid sequence of SEQ ID NO: 6 (see paragraph 4). Looger teaches a GECI polypeptide including SEQ ID NO: 6 with one or more conservative amino acid substitutions (see paragraphs 29- 30 and Table 1) as long as the function is not altered and therefore, instant claim 8 and it’s SEQ ID NO: 2 is a prima facie case of obviousness. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."   Instant SEQ ID NO: 2 differs by only one amino acid of Looger’s SEQ ID NO: 6, at position 52. SEQ ID NO: 2 has a V (valine) at position 52 while Looger teaches an A (alanine) at position 52. Valine and alanine are both aliphatic amino acids and conservative substitutions and therefore, the SEQ ID NO: 6 meets the requirements of instant SEQ ID NO: 2 of instant claim 8 since there is no evidence of criticality that this change affects the function of the protein. Looger also teaches this GECI polypeptide in cells (see paragraph 4) as required in instant claim 11.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 9,945,844. Although the claims at issue are not identical, they are not patentably distinct from each other because 884 claims a GECI polypeptide with at least 99% sequence identity to SEQ ID NO: 10 which makes the instantly claimed SEQ ID NO: 2 obvious since “844 teaches using amino acids conserved substitutions.

Claims 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,488,642. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘642 claims a GECI polypeptide with at least 99% sequence identity to SEQ ID NO: 6 which makes the instantly claimed SEQ ID NO: 2 obvious since “642 teaches using amino acids conserved substitutions.

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. Applicant argues that there is no disclosure in any of the Looger .
The same arguments are leveled at the double patenting rejections of record and the same reasons apply since the claimed proteins of these patents are the same except the valine at position 52 and as an example, paten ‘642 teaches the same Table 1 of conservative amino acids and M13 primer mutagenesis, see columns 10-11. Therefore, the claimed sequences are obvious variants of the instant claims. 
Applicant argues that the jGCaMP variants show dramatically improved responses in neurons to action potential stimulation and are evidence of the compound being unexpectedly superior and therefore, overcomes a prima facie case of obviousness. This is not found persuasive because ‘785 discloses that different variants of GCaMPs provided significant improvements in detecting action potentials in vivo in comparison to MPEP 7106.0 (a), I, which states that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).“ The evidence provided by applicant of unexpected results falls into the additive sweetness combination example and does not show a greater than expected outcome and therefore, the instant invention is obvious over the combination of references. Therefore, the improvement is not unexpected and does not work against the obvious rejection.
Applicant’s arguments are not found persuasive and the rejections of record are maintained.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649